Exhibit32.1 CERTIFICATION OF CHIEF EXECUTIVE OFFICER PURSUANT TO 18 U.S.C. SECTION 1350, AS ADOPTED PURSUANT TO SECTION -OXLEY ACT OF 2002 I, Barry R. Knott, President and Chief Executive Officer of Lifeloc Technologies, Inc. (the “Company”), hereby certify, pursuant to Section906 of the Sarbanes-Oxley Act of 2002, 18 U.S.C. Section1350, that: ● the Quarterly Report on Form10-Q of the Company for the ninemonths ended March 31, 2013 (the “Report”) fully complies with the requirements of Section13(a)or 15(d)of the Securities Exchange Act of 1934 (15 U.S.C. 78m or 78o(d)); and ● the information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company for the period covered by he Report. Dated:May 8, 2013 /s/ Barry R. Knott Barry R. Knott President and Chief Executive Officer
